ITEMID: 001-59164
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF WALDER v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 8. On 15 April 1971 the Tirol Regional Government acting as the Agricultural Authority of First Instance (Landesregierung als Agrarbehörde 1.Instanz, “the Agricultural Authority”) received a motion dated 19 January 1971 for opening land consolidation proceedings at Kalkstein in the municipality of Innervillgraten, signed by the land owners concerned including the applicant.
9. On 3 May 1971 the Agricultural Authority ex officio opened the Kalkstein land consolidation proceedings (Zusammenlegungsverfahren), involving property in Innervillgraten of which the applicant and his siblings are co-owners.
10. On 28 May 1974 the Agricultural Authority held a hearing with the land owners concerned as regards the provisional transfer of land (vorläufige Übergabe). The majority of land owners accepted the authority’s proposal, whereas the applicant opposed it. At the close of the hearing the authority orally delivered the decision ordering the provisional transfer of land and informed the participants that no remedy was available against it under the Tirol Agricultural Land Planning Act 1969 (Flurverfassungs-Landesgesetz).
11. On 7 May 1979 the Agricultural Authority issued the consolidation scheme (Zusammenlegungsplan).
12. On 5 February 1981 the Provincial Board upon, inter alia, the applicant’s appeal, set aside the consolidation scheme on the ground that the Agricultural Authority had failed to carry out a proper valuation of the plots of land involved. Further, it declared that the area had to be cultivated as provided for in the provisional transfer of land of 28 May 1974 until a new consolidation scheme was issued.
13. On 14 September 1982 the Administrative Court (Verwaltungs-gerichshof), upon the complaint of the applicant and his co-owners, quashed the Provincial Board’s declaration that the consolidation area had to be cultivated as provided for in the provisional transfer until a new consolidation scheme was issued. It found that the Provincial Board had not been competent to make such a declaration. It was only called upon to decide on the merits of the case which had been before the Agricultural Authority, i.e. in the present case it had to decide on the lawfulness of the consolidation scheme. In any event, the decision on the provisional transfer of land had become final long ago.
14. After having held a hearing on 28 April 1983, the Agricultural Authority issued an occupation and valuation schedule (Besitzstandsausweis und Bewertungsplan).
15. On 1 December 1983 the Provincial Board dismissed the applicant’s appeal. It noted that the applicant had not contested the occupation schedule and had not submitted any arguments as regards the valuation of specific plots of land. There were no reasons to depart from the Agricultural Authority’s findings.
16. On 8 October 1984 the Constitutional Court (Verfassungs-gerichtshof) declined to deal with the applicant’s complaint and referred the case to the Administrative Court.
17. On 28 May 1985 the Administrative Court dismissed the applicant’s complaint, finding that he had not submitted any specific objections against the occupation and valuation schedule.
18. On 28 January 1990 the Agricultural Authority received further documents relating to a number of changes in the valuation of land.
19. On 17 May 1991 the Agricultural Authority issued a new consolidation scheme. It found, having regard to the valuation of the land, that the difference in value between the plots the applicant had owned prior to the proceedings and the plots allocated to him was less then the 5% which were admissible under the Agricultural Land Planning Act. For this difference it ordered payment of compensation. The consolidation scheme was open to public inspection at the Innervillgraten local authority during two weeks in July 1991.
20. The applicant did not appeal against the consolidation scheme which, following its publication, became final on 1 July 1991. However he appealed against the notification of 17 May 1991 by which the Agricultural Authority had informed the parties of the publication of the consolidation scheme.
21. On 29 October 1992 the Provincial Board rejected the applicant’s appeal as being inadmissible. It noted that the said appeal was directed against the notification of 17 May 1991, which was in itself not subject to appeal.
22. On 14 June 1993 the Constitutional Court declined to deal with the applicant’s complaint and referred the case to the Administrative Court.
23. On 24 October 1995 the Administrative Court dismissed the applicant’s complaint.
24. By decision of 12 April 1996 the Agricultural Authority closed the consolidation proceedings following the entry of all changes of property in the land register in 1993 and the final settlement of the costs in early 1996.
25. On 21 June 1996 the Provincial Board dismissed the applicant’s appeal against the decision of 12 April 1996.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
